DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a non-provisional application with a claim of priority to an earlier filed PCT application and a Singapore application.    
	Claims 1 – 23 were cancelled by way of preliminary amendment filed March 3, 2020.  Claims 24 - 38 are pending.

Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 24 - 38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 24 is a system claim and it recites various hardware components such as an “sensors” and an “interface,” and a “database”  This claim therefore falls into the category of machine/manufacture.
Claim 33 is method claim and therefore falls into the category of a “process.”   

C.	The Claim Recites an Abstract Idea
Claim 24 is illustrative of the rejection of all claims.
Claim 24 recites the limitation:
“wherein the analytics engine schedules cleaning and/or maintenance based on anomaly detection; and 
wherein the analytics engine predicts cleaning and/or maintenance needs based on patterns of sensor data and/or input from users and/or facility workers.
5;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, which are questionable at best.  In other words, it is not clear from the claim that an “engine” is necessarily a computerized component.  Likewise, “sensor data” could also read on data from our mind that we see or hear.
That is, other than reciting such an “engine” or “sensor data,” nothing in the quoted limitations preclude the step from practically being performed in the mind. For example, the claim reads on a human “sensing” that a restroom needs service – by way of smell, or sight, or sound.  The claim also reads on one person saying to another person, that restroom down the hall needs service.  The claim also reads on a person – knowing from experience (his or her own “sensor data”) that a public restroom in a crowded facility such as an airport, will need service every hour or two.  
Thus, one can easily and mentally know when to schedule maintenance on a restroom or other facility or building.  remember what bills he or she has in the wallet and remember recent cash transactions.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Thus, Claim 24 recites a judicial exception, namely, an abstract idea.

D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A system for predictive cleaning of a facility 
one or more sensors positioned in the facility for collecting sensor data on air quality, people count, dispenser fill levels, temperature, humidity and/or wetness; 
an interface for receiving input from users and/or facility workers; 
a database for storing sensor data and input from users and/or facility workers; 
an analytics engine comprising an anomaly detection module and an alerting module, 
wherein the anomaly detection module detects anomalies in sensor data,
wherein the anomaly detection module operates on continuous sensor data and comprises an anomaly detection buffer; 
wherein the alerting module comprises an alerting buffer, 
wherein positive detection of an anomaly is added to the alerting buffer,
wherein the anomaly detection buffer and alerting buffer performs a weighted check on their output based on dynamic weights of the one or more sensors; 	

	Other than a broad recitation of “interface” or “database” or “engine,” no additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  Evaluating whether there is an “anomaly” in the facility is not a computerized function.  It is a mental process which is performed millions of times each day, as noted above.
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – determining an anomaly which requires service, cleaning, or maintenance to a facility -  to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.

E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to this claim.

F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 25 recites the same abstract idea as Claim 24 by virtue of its dependency on Claim 24.  Like Claim 24, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 25 merely recites the abstract concept of an anomaly is.
Claim 26 merely recites the abstract concept of different types of sensors but does not recite how they interact with the computerized system or how they solve a technical problem. 
Claim 27 merely recites the abstract concept of the time it takes to solve an anomaly.
Claim 28 merely recites the abstract concept of reports.
Claim 29 merely recites the abstract concept of a dashboard interface.
Claim 30 merely recites the abstract concepts of types of interfaces.
Claim 31 merely recites the abstract concepts of machine learning or AI.
Claim 32 merely recites the abstract concept of types of facilities.
Claims 33 - 38 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
Claim 34 merely recites the abstract concept of types of sensors.
Claim 35 merely recites the abstract concept of an algorithm.
Claim 36 merely recites the abstract concept of estimating.
Claim 37 merely recites the abstract concept of historical data.
Claim 38 merely recites the abstract concept of self-cleaning facilities.

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 24 - 38 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24 - 38 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2017/0249602 to Robertson et al. (hereinafter “Robertson) in view of U.S. Patent Publication No. 2009/0119142 to Yenni et al. (hereinafter “Yenni”).

Robertson is directly on point with the claimed invention and in the exact same field of endeavor.  The Abstract reads as follows:
“Systems and methods for processing signals from sensors associated with disposable products are provided. Signals indicative of disposable product consumption and an available quantity of disposable products can be processed. Data associated with the signals can be communicated to an assessment module. The data can include location information associated with the disposable product consumption and available quantity of disposable products. The assessment module can estimate disposable product usage for different locations based on the data. The assessment module can provide notifications of inventory status for the different locations based on the estimated disposable product usage.”  (emphasis added)  

Thus, Robertson teaches that the maintenance of a facility can be monitored via “signals” generated by sensors in the facility and an “assessment module” can be used to determine the location where maintenance is required and provide notifications.  Therefore, Robertson directly teaches – in particular – dispenser fill levels or disposable products commonly used in restrooms.

Furthermore, a particularly salient teaching of Robertson is as follows:
“[0006] One example aspect of the present disclosure is directed to a method for processing signals from one or more sensors associated with disposable products. The method can include receiving, by one or more computing devices, a first signal indicative of consumption of a disposable product from a consumption sensor associated with the disposable product and receiving, by the one or more computing devices, a second signal indicative of an available quantity of the disposable product from a sensor associated with a disposable product dispenser. The method can further includes notifying, by the one or more computing devices, a user of consumption of the disposable product based at least in part on the first signal from the consumption sensor. The method can further include determining, by the one or more computing devices, first data associated with consumption of the disposable product based at least in part on the first signal. The first data can include location information associated with consumption of the disposable product. The method can further include determining, by the one or more computing devices, second data associated with the available quantity of the disposable product based at least in part on the second signal. The second data can include location information associated with the available quantity of the disposable product. The method can further include communicating, by the one or more computing devices, the first data and the second data to an assessment module. The assessment module can be implemented by one or more processors. The assessment module can be configured to estimate disposable product usage for a particular location based at least in part on the first data and the second data. The method can further include receiving, by the one or more computing devices, a notification of an inventory status for the particular location, the inventory status being determined based at least in part on the disposable product usage estimated by the assessment module.
[0007] In particular embodiments, the notification of the inventory status can include a notification to replenish disposable product inventory at the particular location. The notification can include a recommended quantity and/or a recommended type of disposable products. The method can further include receiving, by the one or more computing devices, a user input responsive to the notification. The user input can trigger an inventory replenishment action. In certain example implementations, the method can further include receiving, by the one or more computing devices, data indicative of user information via a user interface provided for display by the one or more computing devices. The user information can include one or more of an identification of a consumer of the disposable product, an identification of a caretaker of a consumer of the disposable product, location information associated with a consumer of the disposable product, preferred disposable product information associated with a consumer of the disposable product, calendar information associated with a consumer of the disposable product, and other information. The method can include communicating, by the one or more computing devices, the user information to the assessment module. The assessment module can be configured to estimate disposable product usage for the particular location based at least in part on the user information and/or based on a comparative database that includes product usage and habits of similar users.”  (emphasis added) 

As noted above, Robertson teaches an interface for receiving user information including calendar information about scheduling maintenance based on an estimated schedule.  
Fig. 1is highly informative of this teaching:

    PNG
    media_image1.png
    440
    752
    media_image1.png
    Greyscale

Thus, Robertson teaches an information hub and a replenishment hub for disposable product maintenance in the facility shown. See at least [024] – [042]. 
 Fig. 2 is also informative as follows:
    PNG
    media_image2.png
    531
    730
    media_image2.png
    Greyscale


See [0042] – [0043].”  (emphasis added) 


Therefore, with regard to Claim 24, Robertson teaches:
24.	A system for predictive cleaning of a facility comprised of:  (See at least Abstract with regards to “estimating” product usage.  See also [028].)

a) one or more sensors positioned in the facility for collecting sensor data on air quality, people count, dispenser fill levels, temperature, humidity and/or wetness;   (See at least Abstract with regard to disposable product consumption or usage and available quantity, which is considered to constitute the recited “dispenser fill levels.)

b) an interface for receiving input from users and/or facility workers;  (See at least [0007] quoted above, as well as [0012] and [0024].)

c) a database for storing sensor data and input from users and/or facility workers; and  (See at least [0026] with regard to storing consumer information from users in a consumer information database, which is considered to constitute the recited “storing sensor data.”)

d) an analytics engine comprising an anomaly detection module and an alerting module, wherein the anomaly detection module detects anomalies in sensor data,  (See at least [0024] – [0029], wherein the assessment module is considered to constitute the recited “analytics engine.”  As to an “anomaly,” the teachings relating to a depletion of quantity of disposable product is considered to constitute the recited term.  See especially [0029] as to depletion and notifications.)  

wherein the anomaly detection module operates on continuous sensor data and comprises an anomaly detection buffer; wherein the alerting module comprises an alerting buffer, (See at least [0025] – [0027], wherein the assessment module stores information in a database relating to product quantities (i.e. “depletion”) and notifications, which database is considered to constitute the recited “buffers.”  See component 240 in Fig. 2 above.  As to “continuous” sensor data, see [0039] which teaches that data is continuously stored in order to detect consumer habits and practices.)

wherein positive detection of an anomaly is added to the alerting buffer, wherein the anomaly detection buffer and alerting buffer performs a weighted check on their output based on dynamic weights of the one or more sensors;  (See at least [0065] – [0068], wherein an “algorithm” receives and processes information “over time” to estimate product usage.  A model is used and refined by “adjusting weighting” assigned to certain “parameters” relating to product usage and maintenance.  Such parameters are those described, as a few examples, in [0067].)

wherein the analytics engine schedules cleaning and/or maintenance based on anomaly detection; and (See at least [0024] as to scheduling maintenance for consumers.  See also [0007] wherein “triggering” a replenishment action is considered to constitute the recited “scheduling.”)

wherein the analytics engine predicts cleaning and/or maintenance needs based on patterns of sensor data and/or input from users and/or facility workers.  (See at least [0039], wherein “needs and practices” of consumers are considered to constitute the recited “patterns.”)

Therefore, Robertson appears to teach the basic limitations of Claim 24.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Yenni is applied for its teachings relating to scheduling cleaning for restrooms.  (See at least [0011] – [0012].)  Yenni also teaches a “smart” restroom management system using predictive models and algorithms.  (See at least [0059] and [0082].  As to weightings used in the algorithms see [0111] and [0115].  Yenni also teaches “timestamping” so that time to completion can be measured.  See [0069] and [0077] and [0094].  Yenni teaches data sampling time for sensors.  See [0082].

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the disposable product maintenance system of Robertson, wherein algorithms for processing usage and depletion data and information use weighting and priorities, with the smart restroom maintenance and management system of Yenni.  The motivation to do so comes from Robertson.  As quoted above, Robertson teaches an algorithm with weightings.  It would greatly enhance the efficiency and accuracy of the system of Robertson to use the advance modeling teachings of Yenni.  

With regard to Claim 25, Robertson teaches wherein anomalies are one or more of poor air quality, a high people count, water on floors or counters and negative user comments.  (See at least [0039] wherein habits and practices of consumers is considered to constitute the recited “high people count.”  See also [0024] wherein monitoring quantity is considered to constitute the recited “high people count” because if quantity is rapidly depleted, there must be more users.  See [0025] as to user input which a person of ordinary skill in the art would readily understand is “negative” if more quantity of a disposable product is needed.)

With regard to Claim 26, Robertson teaches wherein the one or more sensors have sampling rates that are adjusted based on patterns of facility use; and the one or more sensors include at least one of a gas sensor, a water sensor, a motion sensor, a door sensor, a soap level sensor, a towel sensor, a light sensor, a water flow sensor, a humidity sensor, an airflow sensor and a chemical sensor.  (See at least [0053] as to difference sensors and see [0067] as to a rate of consumption and “frequency” of usage.  A person of ordinary skill in the art would readily understand that a data rate or sampling rate would be set based upon rate of consumption, since that is what sensors do.)

With regard to Claim 27, Robertson teaches wherein an alert tracking module measures the time for a maintenance worker to respond to an anomaly.  (See at least [0035] wherein coordinating delivery is considered to constitute the recited “time to respond.”)

With regard to Claim 28, Robertson teaches wherein sensor data and input from users and/or facility workers is compiled into reports; wherein sensor data and input from users and/or facility workers from a first facility is used to estimate cleaning and maintenance schedules for a second facility.  (See at least [0076] as to output since such is considered to constitute the recited “reports.”  See [0006] which teaches that first and second data are received for two different locations and then used to predict usage information about a “particular” location, meaning a third location.   See also [0033].)

With regard to Claim 29, Robertson teaches including one or more digital dashboards to configure installation, review reports and adjust system settings.  (See at least [0050] – [0054].)

With regard to Claim 30, Robertson teaches wherein the user interface for user input and/or input from facility workers comprises a touch screen and/or an application for a smart phone.  (See at least [0050] – [0054].)

With regard to Claim 31, Robertson teaches wherein the analytics engine uses machine learning and/or artificial intelligence.  (See at least [0068], wherein a person of ordinary skill in the art would readily understand that a “model” is a form of machine learning, especially as adjustments are made “over time”.”)

With regard to Claim 32, Robertson teaches wherein the facility is a washroom, kitchen, lounge, dining area, conference center, auditorium, gym or a recreation area.  (See at least Fig. 1)

With regard to Claim 33, this claim is essentially identical to Claim 24 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 34, Robertson teaches wherein the sensors and/or devices include at least one of a gas sensor, a water sensor, a motion sensor, a door sensor, a soap level sensor, a towel sensor, a light sensor, a water flow sensor, a humidity sensor, an airflow sensor and a chemical sensor.  (See at least [0053])

With regard to Claim 35, Robertson teaches wherein an algorithm is used in the step of identifying anomalies, wherein the algorithm uses frequency domain techniques, time domain techniques or a hybrid approach, wherein the step of identifying anomalies further comprises: steps of detecting absolute maximum value thresholds, and a step of learning and maintaining an estimate of trends.  (See at least [0067] – [0068], wherein a person of ordinary skill in the art would readily understand that frequency and time would be used to estimate trends over time, as clearly taught in these sections.  Thus, these sections teach as follows with emphasis added for clarity:
“[0067] According to particular aspects of the present disclosure, disposable product usage is estimated for a plurality of different locations based at least in part on the available data. For each location, the estimated disposable product usage can be a rate of consumption of the disposable products at a particular location. For instance, the available data can be processed using a suitable algorithm to identify trends of disposable product usage at a particular location over time. The algorithm can receive as inputs, for instance, frequency of disposable product usage at a particular location, available quantity of disposable product usage at a particular location, and other information to estimate disposable product usage for the particular location. Because the first data and second data can be associated with location information, the algorithm can determine estimated disposable product usage taking into account the location information.
[0068] In one implementation, a model describing usage of a disposable product at a particular location can be developed and/or refined based on data stored in the consumer information database. The model can be developed and/or refined, for instance, by adjusting weighting assigned to parameters in the model as data is received by the assessment module over time. Using the model or other suitable algorithm, the assessment module can estimate disposable product usage for a particular location.”  (emphasis added) 


With regard to Claim 36, Robertson teaches further comprising a step of estimating cleaning efficiency based on an alert time-to-completion for anomalies; and  NYL0062US5 rating a facility based on sensor data, user input, anomalies and/or cleaning efficiency.  (See at least [0035] wherein manual responses are considered to constitute the recited “rating” based on user input.)

With regard to Claim 37, Robertson teaches including a step of maintaining a historical record of sensor data and/or anomalies; and determining a likely cause of an anomaly based on the historical record of sensor data and/or anomalies.  (See at least [0033] wherein sensor data is collected at various locations “over time.”  Thus, a person of ordinary skill in the art would readily understand that this constitutes “historical” data.  Such a person would also readily understand that the cause is usage.)

With regard to Claim 38, Robertson in view of Yenni teaches further comprising a step of activating one or more autonomous or self-cleaning systems based on sensor data, user input and/or anomalies; and activating an air-freshener based on sensor data related to air quality and/or the presence of gas. NYL0062US  (See at least Yenni:  [0079] – [0080] as to air quality and gas sensors.  As to autonomous or self-cleaning systems, based on Yenni’s extensive teachings at [0002] – [0011], a person of ordinary skill in the art would readily recognize the need for such automatic sensors and cleaning systems. 
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the disposable product maintenance system of Robertson, wherein algorithms for processing usage and depletion data and information use weighting and priorities, with the smart restroom maintenance and management system of Yenni.  The motivation to do so comes from Robertson.  As quoted above, Robertson teaches an algorithm with weightings.  It would greatly enhance the efficiency and accuracy of the system of Robertson to use the advance modeling teachings of Yenni.  

Conclusion
5.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. automated cleaning and maintenance systems using smart technology).  Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2015/0220867 to Christensen.  This reference is relevant to the features of sampling restroom attributes.
	U.S. Patent Publication No. 2016/0275530 to Concannon et al.  This reference is relevant to the features of dynamic adjustable sensors.
	U.S. Patent Publication No. 2016/0132839 to Randolph.  This reference is relevant to the features of restroom sensors.
	PCT Patent Publication No. WO 2017/111909 to Barth.  This reference is relevant to the features of storing sensor data over time.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	

D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

May 1, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691